`lO\U'l-$>~

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

HONORABLE JAMES L. ROBART

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON AT SEATTLE

JOHNNY B. DELASHAW, JR.,
Case No. lS-cv-00537-JLR

Plaintiff,
v. DECLARAT|ON OF JOHN LAYMAN

SEATTLE TIMES COMPANY, and
CHARLES COBBS,

Defendants.

 

 

I, JOHN LAYMAN, declare as follows:

l. I am over age 18 and competent to be a witness. I am making this declaration based
on facts within my own personal knowledge.

2. At all times material to this motion, I represented Dr. Rod Oskouian.

3. By submitting this declaration, I do not intend to disclose any attorney client
privileged information or work product. My sole intention is to provide the court with the basic
facts giving rise to the 2017 joint defense and common interest agreement between Dr.
Delashaw, Mr. Sabey, and Dr. Oskouian and the context for Dr. Oskouian’s privileged
communications with the Harrigan Leyh Fanner & Thomsen LLP law firm and other attorneys

4. Dr. Oskouian was named in a series of articles published by the Seattle Times,

beginning in February 2017. The articles concerned the Swedish Neuroscience Institute (SNI)

lOHN LAYMAN DECLARATION ' l uARRmAN 1.EY1ii=:;/.1(z)§:c1:€:$& 'moMsl:N 1.1.P
[Case No. lS-cv-00537-JLR) 999 rnuu) AvF.Nux-:. sums 4400

Sl:'AT'l'LE, WASH[NGTON 98 104

 

T|i|. (206) 613-1700 FAX (106) 623-87|7

 

\lC\'J\¢~L»JN

10
ll
12
13
14
15
16
l7
18
19
20
21
22
23
24
25

 

and the Seattle Science Foundation (SSF) and contained false allegations concerning
Dr. Oskouian in his capacities as the chief of spine surgery at SNI and the Board Chair and
President of SSF.

5. As a result of the Times’ articles, Dr. Oskouian was under investigation by the
Washington Medical Quality Assurance Commission and was a subject of civil and criminal
investigations by the United States Department of Justice. I consulted with Dr. Oskouian
regarding both of those matters as I maintained an ongoing and longstanding attorney-client
relationship with him as his personal attorney. Dr. Oskouian also had additional counsel, Robert
Mahler, James Fredman, and Adricnne McKelvey, in those matters and 1 consulted with those
attorneys as well as part of my ongoing attorney-client relationship with Dr. Oskouian. In
addition, Dr. Oskouian consulted with me about potentially bringing a defamation lawsuit
against the Seattle Times, in conjunction with Dr. Johnny Delashaw and David Sabey. We
began to work with Art Harrigan and his partner Tyler Farmer, who represented Mr. Sabey and
were consulting with Dr. Delashaw regarding a potential lawsuit against the Times. We also
were working with Amy Magnano, who represented Dr. Delashaw in an ongoing MQAC
licensure proceeding against him that was largely based on the allegations contained in the
Times’ articles, as was the MQAC investigation of my client, Dr. Oskouian, In addition, we
were exploring with Mr. Sabey, Dr. Delashaw, and their counsel, legal strategies to prevent the
Times from publication of future false stories involving them. The work included drafting
responses to additional inquiries from Seattle Times reporters These communications among
the common interest group of Dr. Oskouian, Dr. Delashaw, Mr. Sabey and their attorneys,
including any with Mr. Harrigan’s firm and Ms. Magnano’s firm, were undertaken pursuant to a
mutual interest in devising means of addressing common factual support and legal strategies with
respect to the ongoing MQAC investigation, DOJ investigation, and potential actions against the

Times. At all relevant timcs, it was my expectation and that of my client, that all

l. WOFF!CES
JOHN LAYMAN DECLARAT]ON - 2 HARRlGAN LEYH??ARMER & THOMSEN LLP

Case No. 1 8-cv-00537-JLR) 999 ramp AvaNuE. suth 4400
sF.ArrLE. wAsmNeToN 9s1o4
'rEL (206) 623. 1100 FAx (zos) 623-3717

 

 

-I>L»Ji\>

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

communications involving members of the common interest group and their attorneys would be
privileged and confidential and protected from disclosure by the common interest privilege.

6. While Dr. Oskouian did not formally retain Mr. Harrigan’s firm through a written
engagement letter, we understood and agreed then that we were working with Mr. Harrigan’s
firm on a privileged and confidential basis in order to analyze potential claims against the Seattle
Times and potentially others. We understood that Mr. Harrigan’s firm would represent those
participants who ultimately decided to file a lawsuit about the defamatory statements in the
Seattle Times articles.

l swear under the penalty of perjury under the laws of the United States that the foregoing

is true and correct.

Daied this l day ofJanuary, 2019. WV

JOHN mwa

JOHN LAVMAN DECLARATlON - 3 HARR[GAN LEY|:,|"'\;J\§:::$& THOMSEN LLP

{Case No. 18-cv~00537-JLR) 999 nunn AvENuE. surrs 4400
sEArru-:, wAsumeroN osm

 

TEL (206) 623-1700 FAX (2'06) 623-8717

 

w

\$OO\|C\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

CERTIFICATE OF SERVICE

lhereby certify that on KTQ!Q\_'!M 7'¢1°1°1 I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system which will send notification of such filing to the
parties registered With the Court’s ECF system for the above-captioned case.
DATED this _‘1'_"_l"day of DNMM,_ ,2011
HARRIGAN LEYH FARMER & THOMSEN LLP

By: s/Arthur W. Harrigan. Jr.
Arthur W. Harrigan, Jr., WSBA #1751
999 Third Avenue, Suite 4400
Seattle, WA 98104
Tel: (206) 623-1700
Fax: (206) 623-8717
Email: arthurh@harriganleyh.com

A llorneys for Johnny B. Delashaw, Jr.

JOHN LAYMAN DECLARAT[ON . 4 HARR|GAN LEVI:AI'"K§;:::$& THOMSEN LLP

[Case No. 1 8-cv-00537-JLR) 999 ramp Aszue. sums mo
SEATTLE, WASHING'|'ON 98104

 

'rEL (206) 623-1100 1fo (206) 623.11111

 

